       Case 3:17-cr-07017-BAS Document 23 Filed 06/25/20 PageID.118 Page 1 of 5



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                                Case Nos. 16-cr-00940-BAS
                                           Plaintiff,                   16-cr-02770-BAS
10
                                                                        17-cr-07017-BAS
11           v.
                                                              ORDER DENYING WITHOUT
12   CARLOS PEREZ ALVARADO,
                                                              PREJUDICE DEFENDANT’S
13                                       Defendant.           MOTION FOR COMPASSIONATE
                                                              RELEASE
14
15
16          Defendant, acting pro se, has filed this Motion seeking immediate release because
17   of terminal illness and old age. (ECF No. 41.)1 The Government opposes arguing that
18
19          1
               Defendant’s Motion has been filed in all three of his criminal matters, which were resolved by
20   a global settlement. For simplicity, the Court references the ECF Nos. in Case No. 16-cr-2770, which
     involves Defendant’s most serious offense. The Court has included the corresponding ECF Nos. for his
21   other two cases below:

22    Document                       16-cr-02770-BAS           16-cr-00940-BAS       17-cr-07017-BAS
      Motion for Release             ECF No. 41                ECF No. 46            ECF No. 20
23    Opposition                     ECF No. 42                ECF No. 48            ECF No. 22
      Information                    ECF No. 1-3               ECF No. 9             ECF No. 13-1
24    Plea Agreement                 ECF No. 7                 ECF No. 27            N/A
      Presentence Report (“PSR”)     ECF No. 10                ECF No. 31            N/A
25
      Sentencing Tr.                 ECF No. 27                ECF No. 43            ECF No. 17
26    Judgment / Revocation          ECF No. 16                ECF No. 36            ECF No. 11
      Dismissal of Appeal            ECF No. 22                ECF No. 40            ECF No. 15
27    Section 2255 Motion            ECF No. 29                N/A                   N/A
      Order on § 2255 Motion         ECF No. 37                N/A                   N/A
28

                                                        -1-
                                                                                                      16cr940
          Case 3:17-cr-07017-BAS Document 23 Filed 06/25/20 PageID.119 Page 2 of 5



 1   Defendant has failed to exhaust his administrative remedies. (ECF No. 42.) The Court
 2   agrees and denies the Motion without prejudice. The Court further appoints counsel from
 3   Federal Defenders of San Diego, Inc. to assist Defendant in evaluating whether he is
 4   eligible for compassionate release and refiling a motion seeking relief.
 5   I.       BACKGROUND
 6            “In approximately 2010, United States Immigration and Customs Service (ICE)
 7   agents in Los Angeles County and Orange County, California, initiated an investigation
 8   into the illegal narcotics smuggling and distribution activities of the Saint Ignacio Drug
 9   Trafficking Organization (DTO) based out of San Ignacio, Sinaloa, Mexico. The Los
10   Angeles Court authorized the wire interception of three target telephones.” (PSR ¶ 7.)
11   Agents learned that Defendant Perez Alvarado, who also went by “Cuba” or “Cubano,”
12   used one of those telephones. (Id.) Intercepting Defendant’s phone led to multiple cocaine
13   seizures, large amounts of cash and eventually 51 grams of heroin. Although Defendant
14   was indicted in the drug case (16-cr-2770-BAS), he remained in Mexico, until he was
15   arrested in San Diego for entering the United States illegally after deportation in violation
16   of 8 U.S.C. § 1326(a) and (b) (16-cr-940-BAS).
17            Defendant, who was sixty-five years old at the time of his arrest, qualified as a career
18   offender as defined in U.S.S.G. § 4B1.1(a). Over the past forty-five years, Defendant had
19   numerous convictions, including, among others, three drug felonies (PSR ¶¶ 42, 44, 46)
20   and assault with a deadly weapon (PSR ¶ 43). Defendant had never possessed immigration
21   documents allowing him to enter or be in the United States legally, and he had two prior
22   convictions for entering the United States after deportation. (PSR ¶¶ 45, 47.) Defendant
23   had been deported from the United States on at least four occasions. (PSR ¶¶ 57–58.) The
24   pending offenses were also a violation of his supervised release in one of his immigration
25   cases.
26            Defendant’s attorney negotiated a global settlement for his client. This settlement
27   included: (1) a plea in 16-cr-940-BAS to entering the United States illegally after
28   deportation; (2) a plea in 14-cr-555-FMO, the Los Angeles drug conspiracy, which was

                                                    -2-
                                                                                               16cr940
       Case 3:17-cr-07017-BAS Document 23 Filed 06/25/20 PageID.120 Page 3 of 5



 1   transferred from the Central District of California to the Southern District of California as
 2   16-cr-2770-BAS; and (3) an admission to the supervised release violation in 11-cr-6645
 3   GAF, transferred to the Southern District of California as 17-cr-7017-BAS. (ECF No. 7.)
 4   The Government agreed to recommend that any sentences on these three cases run
 5   concurrently.
 6         Although facing a guideline sentence of 188–235 months, the Court agreed to follow
 7   the Government’s recommendation for a downward variance based on Defendant’s age
 8   and his medical condition. (Sentencing Tr. at 5:17–6:23, ECF No. 27.) The Probation
 9   Officer had noted that Defendant “suffers from diabetes, high cholesterol and high blood
10   pressure.” (PSR ¶ 73.) Thus, the Court varied downward from the low end of 188 months
11   and sentenced Defendant to 92 months for the drug conspiracy, 41 months for the
12   immigration felony and 12 months for the supervised release violation. See supra note 1.
13   The Court agreed to run all three sentences concurrently. (ECF No. 16.)
14         Defendant’s appeal was dismissed since he waived his appeal as part of his plea
15   agreement. (ECF No. 22.) Defendant then filed a Motion to Vacate pursuant to 28 U.S.C.
16   § 2255, claiming that his attorney was ineffective. (ECF No. 29.) This too was denied.
17   (ECF No. 37.)
18         Defendant now files this Motion requesting that he be granted compassionate
19   release/ reduction of sentence because of a terminal illness and old age. Defendant claims
20   he has been moved to FMC-Butner “to undergo an aggressive [regimen] of chemotherapy
21   for what was initially diagnosed as colon cancer.” (Motion § 2B.) He claims the cancer
22   has spread throughout his body, is now stage four terminal and is attacking his liver and
23   lungs “consequently making [him] highly susceptible to COVID-19/corona virus, due to
24   [his] highly debilitated immune system and lung infestation.” (Id.) The Government’s
25   Opposition confirms that Defendant has Stage IV colon cancer that has metastasized to his
26   liver and most of his lymph nodes. (Opposition § II.) Despite his lack of legal status in
27   the United States, and the fact that he has been convicted on two occasions of a violation
28   of 8 U.S.C. § 1326, Defendant requests that his immigration detainer be cancelled, he not

                                                 -3-
                                                                                           16cr940
       Case 3:17-cr-07017-BAS Document 23 Filed 06/25/20 PageID.121 Page 4 of 5



 1   be deported, and he be allowed to spend his remaining life with his family in the United
 2   States. (Motion § 4A.)
 3   II.   ANALYSIS
 4         A district court generally “may not modify a term of imprisonment once it has been
 5   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
 6   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
 7   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
 8         However, a court may only consider a defendant’s motion for compassionate release
 9   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
10   Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days
11   from the receipt of such a request by the warden of the defendant’s facility, whichever is
12   earlier.” Id. In other words, Defendant must first seek compassionate release from the
13   warden of the facility where he is being housed before he turns to the court for relief.
14         “Requiring inmates to exhaust their administrative remedies before seeking court
15   intervention serves several purposes. First, it protects administrative agency authority by
16   guaranteeing agencies the ‘opportunity to correct [their] own mistakes.’” United States v.
17   Ng Lap Seng, __ F. Supp. 3d __, 2020 WL 2301202, at *6 (S.D.N.Y. 2020) (quoting
18   Woodford v. Ngo, 548 U.S. 81, 89 (2006)). “Second, it promotes efficiency since claims
19   ‘generally can be resolved much more quickly and economically in proceedings before an
20   agency than in litigation in federal court.’” Id. This Court agrees with the vast majority of
21   courts in this circuit that have found such an exhaustion to be mandatory. See, e.g., United
22   States v. Stanard, No. CR 16-320-RSM, 2020 WL 1987072, at *4 (W.D. Wash. Apr. 27,
23   2020); United States v. Otero, No. 17-cr-879-JAH, 2020 WL 1912216, at *3 (S.D. Cal.
24   Apr. 20, 2020); United States v. Allison, No. CR 16-5207-RBL, 2020 WL 1904047, at *2
25   (W.D. Wash. Apr. 17, 2020); United States v. Fuller, No. CR 17-0324 JLR, 2020 WL
26   1847751, at *2 (W.D. Wash. Apr. 13, 2020); United States .v Aguila, No. w:16-0046-TLM,
27   2020 WL 1812159, at *1 (E.D. Cal. Apr. 9, 2020); United States v. Carver, No. 4:19-CR-
28   06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1, 2020).

                                                 -4-
                                                                                            16cr940
       Case 3:17-cr-07017-BAS Document 23 Filed 06/25/20 PageID.122 Page 5 of 5



 1          Defendant claims that the facility where he is being housed has failed “to cooperate
 2   or comply with [his] attempts to initiate the Bureau of Prisons administrative procedures
 3   process . . . which [Defendant] initiated on December 3, 2019. (Motion § 3b.) Defendant
 4   adds that “[t]his staff’s failure to comply has obstructed and prevented [Defendant’s]
 5   execution of the administrative remedy process.” (Id.)
 6          As an initial matter, this Court has no jurisdiction to cancel Defendant’s immigration
 7   detainer or order that he not be deported. If the Motion for Compassionate Release is
 8   granted, Defendant will be deported from the United States. Additionally, the Court finds
 9   that exhaustion of administrative remedies is mandatory and would provide the Bureau of
10   Prisons an opportunity to explore the best options for Defendant. However, clearly
11   Defendant is struggling to present his administrative request and receive advice as to the
12   best options for him. The Government requests the Court appoint counsel to assist
13   Defendant. (Opposition § II.) The Court finds Defendant is financially eligible for
14   appointment of counsel and that appointment is appropriate here. See 18 U.S.C. §
15   3006A(a)(1), (c); see also General Order No. 692-A, In re District Protocol for Processing
16   Applications Under First Step Act § 603 (2018) (S.D. Cal. Nov. 20, 2019).
17   III.   CONCLUSION
18          Therefore, the Court DENIES Defendant’s Motion without prejudice for failure to
19   exhaust administrative remedies, but appoints counsel from Federal Defenders of San
20   Diego, Inc. to assist Defendant in evaluating whether he is eligible for compassionate
21   release and refiling a motion seeking relief.
22          IT IS SO ORDERED.
23
24   DATED: June 25, 2020
25
26
27
28

                                                 -5-
                                                                                            16cr940
